Upon review, we find that the instant matter must be dismissed for lack of a final appealable order pursuant to R.C. 2505.02. *Page 351 
The trial court's order denying appellant's motion for a protective order and granting appellees' motion to compel production of appellant's claims file constitutes an interlocutory appeal of a discovery order. Such order is neither final nor appealable pursuant to R.C. 2505.02, Polikoff v. Adam
(1993), 67 Ohio St. 3d 100, 616 N.E.2d 213, and Moskovitz v. Mt.Sinai Med. Ctr. (1994), 69 Ohio St. 3d 638, 635 N.E.2d 331, modifying Bell v. Mt. Sinai Med. Ctr. (1993), 67 Ohio St. 3d 60,616 N.E.2d 181.
Consequently, we vacate Entry No. 53662 (Nov. 14, 1994) which granted appellant's motion for reconsideration of Entry No. 53294 (June 29, 1994) which previously dismissed its appeal for lack of a final appealable order pursuant to R.C. 2505.02.
For the foregoing reasons, we find we must once again dismiss this appeal and do so sua sponte.
Appellant may avoid alleged irreparable harm by moving the trial court for an in camera inspection of its files. The trial court is obliged to provide such inspection prior to granting amotion to compel production when issues of work product or attorney client privilege are raised. See Peyko v. Frederick
(1986), 25 Ohio St. 3d 164, 25 OBR 207, 495 N.E.2d 918, paragraph two of the syllabus.
Appeal dismissed.
HARPER and DYKE, JJ., concur.
JOHN T. PATTON, C.J., concurs separately.